Citation Nr: 0929512	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for onychomycosis 
(claimed as foot fungus), claimed as a result of herbicide 
exposure.

2.  Entitlement to service connection for a nervous disorder 
with memory loss (claimed as memory loss due to nerves), 
claimed as a result of herbicide exposure.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Indianapolis, Indiana, which denied the Veteran's 
claims of entitlement to service connection for a foot 
fungus, memory loss, hearing loss, and a nervous condition.  

The Board notes that although memory loss and a nervous 
disorder were adjudicated by the RO as separate claims for 
service connection, it appears, based on the Veteran's 
application for compensation, that he is asserting that the 
claimed memory loss is a manifestation of a nervous disorder, 
which he believes to have been incurred in service.  As such, 
the Board has recharacterized the issues on appeal, and will 
consider memory loss as being part and parcel of the claim of 
entitlement to service connection for a nervous disorder.


FINDINGS OF FACT

1.  Evidence of record does not support a finding that pre-
existing tinea corporis underwent any worsening in service, 
and the Veteran's current onychomycosis is not shown to be 
the result of service, to include exposure to herbicides 
therein.

2.  The Veteran is not shown to have a current diagnosis of a 
nervous disorder or any other mental disorder manifested by 
memory loss that had its onset in service, or is otherwise 
related to service.

3.  The Veteran is not shown to have a current diagnosis of a 
hearing loss disorder that had its onset in service, or is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Onychomycosis was neither incurred in, nor aggravated by 
active service, to include as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C. F. R. §§ 3.159, 3.303, 3.304, 3.306, 
3.304(b) (2008).

2.  A nervous disorder with memory loss was neither incurred 
in, nor aggravated by active service, to include as a result 
of herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309(a), 3.317 (2008).

3.  A hearing loss disorder was neither incurred in, nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.159, 
3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2005.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claims for service connection; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claims.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection is awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in a letter dated August 2006.  To the 
extent there was any error in such notice, since the Board 
has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned regarding these matters are rendered moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service and service treatment records 
and private treatment reports.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  

The Board recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence or symptoms of a current 
disability; evidence establishing that an event, injury, or 
disease occurred in service, or a disease manifested during 
an applicable presumptive period; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that an examination is not needed in this 
case for the Veteran's claim of service connection for a foot 
fungus, as there is no competent lay or medical evidence 
suggesting an association between the claimed condition and 
service.  Additionally, an examination is not needed for the 
Veteran's claims of service connection for a hearing loss 
disorder or a nervous disorder, as there is no competent lay 
or medical evidence to show that he has been diagnosed with 
either of these disorders, or that he has any recurrent 
symptoms of such disorders that may be associated with his 
military service.  

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions, such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as will be discussed in greater detail 
below, the Board finds that the Veteran has not provided lay 
testimony suggesting the onset of any symptoms of a foot 
fungus, a nervous disorder or a hearing loss disorder during 
active duty service.  See VA Form 526, March, 2005.  Thus, 
there is no continuity of symptomatology as contemplated by 
the Court in Charles.  

Additionally, with regard to his claim of service connection 
for onychomycosis, as will be discussed below, the Board 
notes that at service induction, he was diagnosed with a pre-
existing tinea corporis of the buttocks, and there is no lay 
evidence suggesting that the preexisting disorder was 
aggravated during service,. or that any other skin disorder 
of the foot had its onset in service.

Furthermore, while the Veteran has argued that his claimed 
onychomycosis and nervous disorder are the result of 
herbicide exposure in service, even if such exposure is 
presumed, a lay person is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
linking a disease to exposure to Agent Orange.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but is not 
competent to provide evidence as to more complex medical 
questions).  Therefore, this is not a case in which the lay 
opinions of the appellant or those of his representative may 
serve to establish any association between the Veteran's 
claimed conditions and his military service.  As there is no 
other competent evidence suggesting any association with 
service, the Board finds that an examination is not warranted 
for any of the Veteran's claimed disorders under the criteria 
set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

Finally, with regard to the Veteran' claim of service 
connection for a hearing loss disorder, the Board notes that 
the appellant, through his representative, has argued that VA 
had a duty to obtain his service personnel records in order 
to determine "if Appellant was actually exposed to any 
combat situation and by not taking into consideration the 
fact that[,] as a Watercraft Operator [Appellant's verified 
MOS] that he was exposed to the close proximity of both gas 
diesel [sic] powered engines[,] which would equate to 
acoustic trauma."  Appellant brief, p. 2, July 2009.  In 
this regard, the Board notes that not only has the Veteran 
never argued that he was involved in combat during active 
duty service, but there is also no evidence on his DD 214 
(which was obtained and is part of the record) that he was 
awarded any combat citations.  Moreover, while the Board 
concedes that, as a watercraft operator, the Veteran was 
likely exposed to acoustic trauma from the noise of engines, 
as will be discussed in greater detail below, there is no lay 
evidence suggesting the onset of hearing problems during 
service, and no competent evidence of record to show that he 
sustained a hearing loss during service or was diagnosed with 
a hearing loss within the one-year presumptive period 
following service.  As such, the Board finds that the RO has 
satisfied its duty to assist in obtaining the Veteran's 
necessary in-service personnel records, and that no further 
development is necessary to clarify the extent of possible 
combat exposure that may have occurred.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system, such as 
hearing loss, and psychosis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (2008).  Only such conditions as are 
recorded in entrance examination reports are to be considered 
as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The burden is on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
opposed to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, "unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) 
(2008). 

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  These diseases 
are based on findings provided from scientific data furnished 
by the National Academy of Sciences ("NAS"), which studies 
the evidence and submits reports at two-year intervals 
concerning the association between exposure to Agent Orange, 
and diseases suspected to be associated with such exposure.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 67 Fed. Reg. 42600, at 42606- 42607 (June 24, 
2002).  

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  However, the VA General Counsel has 
determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  A showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

III. Analysis

1.  Entitlement to service connection for onychomycosis 
(claimed as foot fungus), claimed as a result of herbicide 
exposure.

The Veteran contends that he has onychomycosis as a result of 
exposure to herbicides while servicing in the Republic of 
Vietnam.  See appellant brief, July 2009.  

As an initial matter, the Board notes that the Veteran's DD 
214 reveals that his active military service began in 
February 1966.  The document shows that he served with the 
United States Army in Vietnam ("USARV") for one year, and 
was awarded the Republic of Vietnam Campaign Medal with 60 
Device and the Vietnam Service Medal.  Thus, as the Veteran's 
service records clearly demonstrate that he served in the 
Republic of Vietnam during the required period, he is 
presumed to have been exposed to herbicides in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii) (2008).

The Board notes, however, that VA regulations do not provide 
presumptive service connection for either foot fungus or 
onychomycosis based on exposure to herbicides.  38 C.F.R. § 
3.307, 3.309.  Accordingly, even though exposure to 
herbicides is presumed, service connection for onychomycosis 
on a presumptive basis is not warranted.

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this regard, the Board notes that the Veteran's September 
1965 pre-induction examination report specifically noted that 
he had tinea corporis on the buttocks.  For this reason, the 
Board notes that it is evident that the Veteran had a 
preexisting fungus, and that such condition was "noted" 
upon entrance into service.  Crowe v. Brown, supra.  As such, 
the presumption of soundness does not attach, and need not be 
rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

As to treatment for a skin rash or fungus that occurred 
during service, the Board notes that the Veteran was seen on 
several occasions, beginning in January 1967, for a rash on 
the penis, which was initially diagnosed as jock rash (jock 
itch), and subsequently diagnosed as balanitis erosive.  
There is no evidence, however, that the Veteran complained 
or, or was again diagnosed with tinea corporis, or of any 
foot fungus, to include onychomycosis.  During his December 
1967 separation examination, the medical examiner found no 
evidence of any skin disorders.  On the back of the report, 
the physician noted that he had had "G.C." (gonococci or 
gonorrhea) in 1967 in Vietnam, but that it had been treated 
and had resolved.  Moreover, on the accompanying medical 
history report, the Veteran denied having any current skin 
diseases or any foot trouble.   

The evidence of record reveals that, following service, the 
Veteran neither complained of, nor sought treatment for any 
skin or foot fungal disorders until June 2005, when he was 
seen at the "Caring Family Physicians" clinic and diagnosed 
with onychomycosis of the toes; he was prescribed the anti-
fungal drug lamisil.  There are no further treatment records 
for a foot or toenail fungus in the claims folder.

Based on a review of the complete claims folder, the Board 
finds that the competent evidence of record does not 
establish that the Veteran's onychomycosis was incurred in, 
or aggravated by military service.  As noted above, although 
the Veteran was noted to have a pre-existing tinea corporis 
on the buttocks, he has not asserted that such disability 
underwent any worsening during service, or that he has 
experienced such problems since service.  Furthermore, there 
is no other evidence that his pre-existing tinea corporis of 
the leg underwent an increase in severity during service.  As 
noted, the treatment reports are negative for any further 
complaints or findings of tinea corporis on the legs or 
buttocks in service, and there were no skin disorders at all 
found at separation.  Thus, as there is no lay or medical 
evidence suggesting a worsening of the preexisting condition 
in service, there is no presumption of aggravation as 
contemplated by 38 U.S.C.A. § 1153.  

The Veteran has claimed that he currently has a "foot 
fungus," and he has submitted medical evidence showing a 
current diagnosis of onychomycosis.  However, there is no 
evidence that he had a foot or toenail fungus in service, nor 
was there evidence of such a disorder at separation.  No 
complaints or findings of any foot or toenail fungus are 
noted during service, and the Veteran himself dated the onset 
of his fungus as 1993 in his formal application.  There is 
also no documented treatment for onychomycosis until 2005, 
some 37 years after service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In the instant case, the 
amount of time that passed between service and the reported 
onset of the fungal disease of the foot is evidence that 
weighs against the Veteran's claim.

In addition to the medical evidence of record, the Board has 
also considered the Veteran's lay contention that his 
onychomycosis was the result of herbicide exposure during 
service.  Certainly, the Veteran is competent, as a lay 
person, to report that to which he has personal knowledge, 
such as subjective complaints of a skin disorder.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, while he may 
sincerely believe that his toenail disorder is the result of 
exposure to herbicides, as a lay person, he is not 
necessarily competent to attribute those symptoms to a 
specific underlying disease or cause, such as herbicide 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In summary, the Veteran was noted to have a pre-existing 
tinea corporis on the buttocks prior to induction, and he has 
not asserted that such disability underwent any worsening 
during service, or that he has experienced such problems 
since service.  The Veteran has claimed that he currently has 
a "foot fungus," but he has dated the onset of that fungus 
as 1993, which is over two decades following separation, and 
there is no competent evidence linking that to military 
service, to include exposure to herbicides therein..

Accordingly, the Board concludes that the competent evidence 
of record is against the Veteran's claim of service 
connection for onychomycosis, claimed as a result of 
herbicide exposure.  The benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not applicable, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for a nervous condition 
(claimed as memory loss due to nerves), claimed as a result 
of herbicide exposure.

The Veteran contends that he suffers from memory loss as a 
result of a nervous condition, which he claims is the result 
of exposure to herbicides in service.  See VA Form 4138, 
March 2005; VA Form 526, March 2005; appellant's brief, July 
2009.

As an initial matter, the Board notes that the Veteran's 
service treatment records contain no evidence of complaints 
of, treatment for or a diagnosis of a nervous disorder, 
generalized anxiety disorder, or any other mental disorder in 
service.  There is also no indication that the Veteran ever 
reported experiencing any memory loss in service.  In his 
December 1967 separation medical history report, the Veteran 
specifically denied having any memory loss or nervous 
trouble, although he did report some trouble sleeping while 
on duty in Vietnam.  

Following service, there is also no evidence that the Veteran 
was diagnosed with psychosis within the one-year presumptive 
period under 38 C.F.R. §§ 3.307 and 3.309(a).  As such, a 
nervous condition or mental disorder on a presumptive basis 
is not warranted.

The evidence developed since the Veteran's separation from 
active duty service does not show any diagnosis of a nervous 
disorder, a generalized anxiety disorder or any findings 
consistent with memory loss.

As discussed above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303.  In order to establish direct service 
connection for a disorder, there must be medical evidence of 
a current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Memory loss is a symptom or manifestation of a 
disorder, not a disease or disorder itself.  The Board notes 
that mere memory loss, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on a complete review of the evidence of record, the 
Board concludes that the Veteran's claim of service 
connection for a nervous disorder with memory loss has not 
been established.  There is no evidence that he was diagnosed 
with a nervous condition or generalized anxiety disorder 
during service, or suffered from any memory loss, and there 
is no evidence that he currently has a diagnosis of any 
mental disorder that could be related to his military 
service.  

The Board acknowledges the Veteran's contention that he has 
memory loss as the result of a nervous disorder secondary to 
herbicide exposure in service.  As previously discussed, the 
Veteran is certainly competent, as a lay person, to report 
that to which he has personal knowledge, such as subjective 
complaints of memory loss or anxiety.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, while he may sincerely 
believe that he has some loss of memory due to a nervous 
disorder as a result of exposure to herbicides, as a lay 
person, he is not competent to attribute those symptoms to a 
specific underlying disease or cause, such as herbicide 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, as discussed above, the Veteran has not 
alleged the onset of any memory loss or psychiatric problems 
during service, or continuously since service, so as to 
suggest a continuity of symptomatology.  In his formal 
application, he specifically dated the onset of his memory 
loss to 1995, which is over two decades following separation, 
and he has not reported the earlier onset of any other 
symptoms or manifestations of a mental disorder.

Accordingly, service connection for a nervous disorder 
(claimed as memory loss due to nerves), is not warranted.  
The "benefit-of-the-doubt-rule" enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

3.  Entitlement to service connection for a hearing loss 
disorder.

The Veteran claims, in his application for service 
connection, that he suffers from a hearing loss disability 
that began in 1973.  See VA Form 526, March 2005.  He further 
states that he has never been treated for the claimed 
disorder.  Id.  In his appellant brief, however, his 
representative contends that his MOS (military occupational 
specialty) as a watercraft operator exposed him to acoustic 
trauma, which in turn, resulted in his having a hearing loss 
disorder.  See appellant's brief, July 2009.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.



During the Veteran' September 1965 pre-enlistment 
examination, audiological puretone thresholds were measured 
as follows (converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
20
10
LEFT
5
0
10
20
15

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold did not reach a level of 26 decibels or 
greater for any of the frequencies.

A review of the Veteran's service treatment reports between 
September 1965 and December 1967 reveal no evidence of 
complaints of, treatment for or a diagnosis of a hearing loss 
disorder.

During his December 1967 separation medical examination, 
audiological puretone thresholds were not measured, however, 
the Veteran scored 15 out of 15 on the whispered voice test.  
Additionally, on the accompanying medical history report, the 
Veteran specifically denied having any type of hearing loss.

Following service, the claims folder contains no evidence 
that the Veteran sought treatment for, or was diagnosed with 
a hearing loss disorder within the one-year presumptive 
period following service.  Accordingly, he is not entitled to 
presumptive service connection for hearing loss pursuant to 
38 C.F.R. §§ 3.307 and 3.309(a).

As stated above, the Veteran reported that he has never been 
treated for a hearing loss disorder.  As such, there are no 
treatment records in the claims folder that would show a 
diagnosis of a current hearing loss disability.  

Based on a review of the complete claims folder, the Board 
concludes that the competent evidence of record is against 
the Veteran's claim for service connection for a hearing loss 
disorder.  As stated, the claims folder contains no evidence 
that the Veteran has a current diagnosis of a hearing loss 
disorder as defined by 38 C.F.R. § 3.385.  As such, the first 
element of Hickson v. West, medical evidence of a current 
disability, is not met.  12 Vet. App. 247, 253 (1999).  

As previously discussed, the Board acknowledges, based on the 
Veteran's MOS, that he was most likely exposed to acoustic 
trauma during service in the form of watercraft engine noise.  
Furthermore, the Court has repeatedly held that a veteran is 
competent to describe symptoms of which he or she has first-
hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board finds that hearing loss and its 
associated symptoms is the type of condition that the Veteran 
is competent to describe.  See Barr v Nicholson, 21 Vet. App. 
303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, competency must be distinguished from 
weight and credibility, which are factual determinations, 
going to the probative value of the evidence, for the 
adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, even assuming the presence of a 
current disability, there is no evidence that the Veteran 
ever reported the onset of a hearing loss during service.  
Instead, he now alleges that the condition began five years 
after service.  Thus, there is no continuity of 
symptomatology between his current complaints and his 
military service.
 
Finally, the Board notes that the Veteran's representative 
has claimed that the Veteran's whispered voice test 
administered at service separation was inadequate for rating 
purposes and for determining whether he had a hearing loss in 
service.  As previously discussed, however, the Veteran 
himself specifically denied any hearing loss at separation.  
See medical history report, December 1967.  Also, he has not 
alleged noticing any hearing difficult for at least five 
years after separation.  Thus, even if the Board were to 
dismiss the results of whispered voice testing administered 
at separation, there would remain no lay or medical evidence 
suggesting the onset of hearing loss in service, and no 
competent evidence otherwise relating his current complaints 
to service.

Accordingly service connection for a hearing loss disorder is 
not warranted.  The "benefit-of-the-doubt-rule" enunciated 
in 38 U.S.C.A. § 5107(b) is not applicable, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for onychomycosis (claimed 
as foot fungus), claimed as a result of herbicide exposure, 
is denied.

Entitlement to service connection for a hearing loss disorder 
is denied.

Entitlement to service connection for a nervous disorder 
(claimed as memory loss due to nerves), claimed as a result 
of herbicide exposure is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


